— Proceeding pursuant to CPLR article 78 to review a determination of the respondent Superintendent of the Sing Sing Correctional Facility, dated June 8, 1987, which, after a hearing, found the petitioner to be in violation of an institutional rule and imposed a penalty.
Adjudged that the determination is confirmed, and the proceeding is dismissed on the merits, without costs or disbursements.
Following a Tier II disciplinary hearing, it was determined that the petitioner had made a threatening gesture towards a Correction Officer, in violation of inmate rule 102.10 (7 NYCRR 270.1 [b] [3]). Contrary to the petitioner’s contention, the record establishes that the determination was supported by substantial evidence (see, Matter of Perez v Wilmot, 67 NY2d 615; People ex rel. Vega v Smith, 66 NY2d 130), and accordingly, it is confirmed.
We have reviewed the petitioner’s remaining contention and find that it is without merit. Hooper, J. P., Lawrence, Eiber and O’Brien, JJ., concur.